Exhibit F
  +                  Jeffrey Auerbach - Hudson 2020

  reminder to send to Trenton

  Status: Read
  Read: 3/22/2018 10:10:00 PM(UTC-7)

                                           3/22/2018 9:35:40 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Walking over. See you in a minute

  Status: Read
  Read: 3/23/2018 12:22:13 PM(UTC-7)

                                          3/23/2018 12:21:27 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  In lobby

  Status: Read
  Read: 3/23/2018 12:54:51 PM(UTC-7)

                                          3/23/2018 12:37:06 PM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Hey Gary, hope you had a good weekend. Just wanted to let you know, I thought about it
  over the weekend, and I’m definitely up for going to Nike/Slusher for some justice, if you still
  are? I’d like to nail these corrupt EYBL execs, send them packing! Let me know.

  Status: Read
  Read: 3/26/2018 6:58:01 PM(UTC-7)

                                                                                    3/26/2018 6:01:04 PM(UTC-7)


Source Extraction:
Logical (1)



                                                +                  Gary Franklin

                                                Jeff ur right I want some justice this isn't right I've spent 14 yrs grinding, building needing
                                                loyal to the Nike brand b4 any of those guys got in position and for them to make up lies it's
                                                unjust and the corruption they pulled to get me out has hurt my business brand bcuz of
                                                personal issue which had not to with me.

                                                Status: Sent
                                                Delivered: 3/27/2018 8:03:36 AM(UTC-7)

                                                                                                                     3/27/2018 8:03:33 AM(UTC-7)


                                              Source Extraction:
                                              Logical (1)




                                                                                                                       USAO373_00024183 43
                                                                                                                           FRANKLIN0611
  +                  Jeffrey Auerbach - Hudson 2020

  Good to hear. So, to confirm, you’re ready for me to contact John Slusher and Nike, on your
  behalf, to inform Nike that you and the CA Supreme program, an 11+ year Nike EYBL
  Program, with an impeccable track record and success, have been irreparably harmed by
  rogue Nike EYBL executives who have bullied, abused, cheated and lied, while participating
  in collusion, fraud and corruption; introduced “handlers” with a criminal records procuring
  players illegally, to your program, an unscrupulous parent who self-funded the recruitment of
  a top player, and strong armed you into participating in these executives unsavory schemes
  to their professional and personal benefit, and CA Supreme’s total detriment. In spite of all
  the harm and damage these few rogue Nike EYBL executives have caused you and your
  program, and because of the 11+ years of success with Nike, you remain loyal to the
  company. That said, you want “justice above all else,” and so you are turning to the
  company first, in an effort to expose the illicit behavior bestowed on you and CA Supreme by
  certain rogue Nike EYBL executives, with the hope Nike Corporate will do the right thing
  and swiftly take action. If not, your plan is to go to the FBI in the next 5-10 days to expose
  everything that has transpired and seek the justice you deserve and to stop these rogue
  Nike EYBL executives from further criminal behavior and harming or bullying others. Please
  confirm that you want me to proceed as outlined above.

  Status: Read
  Read: 3/27/2018 12:29:36 PM(UTC-7)

                                                                      3/27/2018 9:13:57 AM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Gary disregard the above. Please read and reply to the test below. (Text above had many
  mistakes from dictation, corrected below).

  Status: Read
  Read: 3/27/2018 12:29:36 PM(UTC-7)

                                                                      3/27/2018 9:33:08 AM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Good to hear. So, to confirm, you’re ready for me to contact John Slusher and Nike, on your
  behalf, to inform Nike, you and your CA Supreme program, an 11+ year Nike EYBL
  Program, with an impeccable track record and much success, have been irreparably harmed
  by certain rogue Nike EYBL executives who bullied, abused, cheated and lied, while
  participating in collusion, fraud and corruption; and introduced “handlers” with criminal
  records (procuring players illegally), strong-armed you to accept an unscrupulous parent
  who self-funded the recruitment snd securing of a top player, and threatened CA Supreme’s
  future with Nike in an effort to bully you to participate in these rogue EYBL executives’
  unsavory schemes, solely to their professional and personal benefit and CA Supreme’s
  detriment. In spite of all the harm and damage these rogue EYBL executives have caused
  you personally and the CA Supreme program, and because of your 11+ years of success
  with Nike, you remain loyal to the company. That said, you want “justice” above all else, and
  so you’re now turning to Nike first, in an effort to expose the illicit acts and behavior
  bestowed on you and your program by these certain rogue Nike EYBL executives, with the
  hope Nike Corporate will do the right thing and swiftly take action, investigate and fire these
  rogue Nike EYBL executives, who have no place in youth and amateur basketball. If not,
  your plan is to go directly to the FBI within the next 5-10 days to expose everything that’s
  transpired and seek the justice you deserve and stop further corruption and harm to others
  (and the sport) by these rogue Nike EYBL executives. Please confirm that you want me to
  proceed as outlined above.

  Status: Read
  Read: 3/27/2018 12:29:36 PM(UTC-7)

                                                                      3/27/2018 9:33:10 AM(UTC-7)


Source Extraction:
Logical (1)




                                                                                                    USAO373_00024184 44
                                                                                                        FRANKLIN0612
  +                  Jeffrey Auerbach - Hudson 2020

  Good to hear. So, to confirm, you’re ready for me to contact John Slusher and Nike, on your
  behalf, to inform Nike, you and your CA Supreme program, an 11+ year Nike EYBL
  Program, with an impeccable track record and much success, have been irreparably harmed
  by certain rogue Nike EYBL executives who bullied, abused, cheated and lied, while
  participating in collusion, fraud and corruption; and introduced “handlers” with criminal
  records (procuring players illegally), strong-armed you to accept an unscrupulous parent
  who self-funded the recruitment to secure of a top player, and threatened CA Supreme’s
  future with Nike in an effort to bully you to participate in these rogue EYBL executives’
  unsavory schemes, solely to their professional and personal benefit and CA Supreme’s
  detriment. In spite of all the harm and damage these rogue EYBL executives have caused
  you personally and the CA Supreme program, and because of your 11+ years of success
  with Nike, you remain loyal to the company. That said, you want “justice” above all else, and
  so you’re now turning to Nike first, in an effort to expose the illicit acts and behavior
  bestowed on you and your program by these certain rogue Nike EYBL executives, with the
  hope Nike Corporate will do the right thing and swiftly take action, investigate and fire these
  rogue Nike EYBL executives, who have no place in youth and amateur basketball. If not,
  your plan is to go directly to the FBI within the next 5-10 days to expose everything that’s
  transpired and seek the justice you deserve and stop further corruption and harm to others
  (and the sport) by these rogue Nike EYBL executives. Please confirm that you want me to
  proceed as outlined above.

  Status: Read
  Read: 3/27/2018 12:29:36 PM(UTC-7)

                                                                                    3/27/2018 9:35:43 AM(UTC-7)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Gary, also sent this in an email to your yahoo account, please read and reply to confirm. I’ll
  then gather my thoughts and call you before calling John later in the week or early next
  week.

  Status: Read
  Read: 3/27/2018 12:29:36 PM(UTC-7)

                                                                                   3/27/2018 10:04:49 AM(UTC-7)


Source Extraction:
Logical (1)



                                                +                  Gary Franklin

                                                Ok Jeff let's talk more next week and strategize on the timing I will explain I and in the
                                                middle of getting all of my product for my teams shipped out to me and I don't want any
                                                hiccups if they get wind of they r being exposed of all these very wrongful acts

                                                Status: Sent
                                                Delivered: 3/27/2018 1:57:35 PM(UTC-7)

                                                                                                                     3/27/2018 1:57:35 PM(UTC-7)


                                              Source Extraction:
                                              Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Got it. Makes sense, even though it would be such an extremely petty act by them, given the
  stakes, we know petty is their specialty.

  Status: Read
  Read: 3/27/2018 2:01:03 PM(UTC-7)

                                                                                    3/27/2018 2:01:03 PM(UTC-7)


Source Extraction:
Logical (1)




                                                                                                                       USAO373_00024185 45
                                                                                                                           FRANKLIN0613
